Granger, J.
The caséis before us on a transcript, and we are without brief or argument. The record suggests only the one question: Was the finding of the *751justice an acquittal as to the fourth count of the information ? The cause was submitted to the justice on the testimony, and the record exempts none of the counts from the purposes of the trial. The counts of the information are numbered, and they specify separate offenses. The court finds the defendant guilty on one count only, and names the count “Count 1.” The defendant, being put upon trial as to all the counts, was entitled to a finding as to all, and we think the legal inference of the finding and record is that the defendant was not guilty as to the counts 2, 3 and 4. The case of State v. Matling, 11 Iowa, 239, is quite distinguishable. In that case there were five counts in the information, and on the trial before the justice there, was a general finding “as guilty as charged in the information.” The inference from, such a finding would be guilty on all the counts. But, if there had befen a finding of guilt as to counts 1 and 2, no such inference could follow; but, on the contrary, an inference of acquittal would follow as to the counts not specified. The specification of guilt as to one or more counts operates to exclude the same finding as to others. In that case the court. imposed a fine of twenty dollars, which was the penalty for but one offense, and the language of the opinion indicates that the justice made a “general finding” on all the counts, and imposed a fine for a “ general offense.” If the judgment was general on the information, the appeal therefrom would bring up the entire case for retrial, for there was no record of acquittal as to any count, either in terms or by legal inference. In this case before the justice there was a finding of guilty as to “ count 1.” No judgment of conviction could have been upon any other count, and there could be no appeal as to an offense not prosecuted to judgment. The appeal is from the judgment. Code, sec. 4697. As a legal inference, the defendant stood acquitted, before the justice, of the information, except count 1. In the district court he was acquitted of count 1, and hence he stands acquitted of the entire information. The judgment is Reversed. -